UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   ROBERT ASA GORDON, et al.,

                          Plaintiffs,

                         v.                                 Civil Action 11-00003 (RCL)

   KAREN L. HAAS, Clerk of the U.S.
   House of Representatives,

                          Defendant.


                                          JUDGMENT

        For the reasons set forth by the Court in its memorandum filed this same day, it is hereby,

        ORDERED that defendant’s motion to dismiss [Dkt. # 9] is GRANTED,

        ORDERED that plaintiffs’ and intervenors’ motions for summary judgement

[Dkt. ## 16, 21] are DENIED, and it is further

        ORDERED that plaintiffs’ motion for a preliminary injunction [Dkt. # 3] is DENIED as

moot.

        This case now stands DISMISSED WITH PREJUDICE. This is a final appealable

order. See Federal Rule of Appellate Procedure 4(a).



                       Signed on November 23, 2011 by Chief Judge Royce C. Lamberth.